871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oscar Cornelius GOODMAN, Petitioner-Appellant,v.Bill R. STORY, Warden, FCI, Ashland;  United States ParoleCommission;  John Doe(s), Respondents-Appellees.
No. 88-5953.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

Before MERRITT and BOGGS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
Oscar Cornelius Goodman appeals the district court's order denying his petition for relief filed pursuant to 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Goodman sought habeas corpus relief on the grounds that the United States Parole Commission lacked an evidentiary basis for revocation of his parole and that he was denied due process of law because his parole revocation hearing was conducted by one examining officer instead of two.


3
The case was referred to a magistrate who recommended denying Goodman's petition and holding that the examining officer had recommended that Goodman remain incarcerated until the expiration of his sentence in 1992.


4
Goodman objected to the magistrate's report and recommendation only insofar as it pertained to the magistrate's holding concerning the recommendation that Goodman remain incarcerated until the expiration of his sentence.


5
The district court overruled Goodman's objection and adopted the magistrate's report as the opinion of the court.


6
We find no error.  The only issue preserved for review is whether the district court erred in holding that the hearing officer recommended an expiration date in 1992.  Appellate review of any issue not contained in the objections is waived.   Thomas v. Arn, 474 U.S. 140 (1985);  Smith v. Detroit Fed. of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987);  Wright v. Holbrook, 794 F.2d 1152, 1154-55 (6th Cir.1986);  Wilson v. McMackin, 786 F.2d 216, 220 (6th Cir.1986).


7
The district court did not err.  The hearing examiner clearly recommended that Goodman's incarceration continue to its expiration date.


8
Accordingly, for the reasons set forth in the magistrate's report and recommendation of June 3, 1988, as adopted by the district court, the order is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.